DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Status of Claims
	Claims 17, 21-22, 27-34 are pending in this application. Claim 34 is new. Claims 18-20 and 23-26 have been canceled.
Claim Interpretation
	The examiner has been searching applicant’s elected species of 1-[2’- (methacryloyloxyl-ethyl propanoate]-3-dodecylimidazolium bromide and applicant’s other elected species of (4-vinylbenzyl)-dibutyl dodecyl phosphonium chloride, and did not find both structures and as such she had widened the search to include 4-vinylbenzyl phosphonium compounds which contained as R1-R3 C2-C20 alkyl groups and compounds wherein in imidazolium compounds the Y ester can be present in either direction in the polymerizable compound e.g. C(O)O (as in 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, which the examiner believes is applicant’s elected species) or OC(O) (reverse ester) (as in the compound in fig. 16 in Jin 
    PNG
    media_image2.png
    177
    591
    media_image2.png
    Greyscale
). Applicants have now amended the instant claims to be narrower in scope, specifically wherein in the claimed composition the R1 and R2 are straight chain or branched C2-C6 alkyl radicals, 
	The examiner is also interpreting the asterisks in applicant’s formulas to mean the terminal end of the molecule, e.g. the end which does not polymerize/is not polymerizable based on applicant’s definitions of p.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 34 recites: 1-[2’- (methacryloyloxyl-ethyl propanoate]-3-dodecylimidazolium bromide. However, this structure is not explicitly disclosed in applicant’s specification and ChemDraw states that it cannot determine a structure from the name 1-[2’-(methacryloyloxyl-ethyl propanoate]-3-dodecylimidazolium bromide. The examiner notes that methacryloyloxyl is clear as is the 3-dodecylimidazolium bromide. The indefiniteness results from the ethyl propanoate portion of the molecule as it is unclear which direction applicant’s want the ester to go, e.g. do they want: 
    PNG
    media_image2.png
    177
    591
    media_image2.png
    Greyscale
, which is figure 16 in Jin, or do they want: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Thus, the examiner suggests applicant’s actually draw out the compound that they are seeking to encompass with their claim rather than use a name which is not proper IUPAC nomenclature and makes the structure of the claimed compound unclear/ambiguous. If applicants would actually place the structure they want to claim in claim 43, this would overcome the above rejection. For purposes of applying prior art, the examiner is interpreting applicant’s desired compound to be 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 21-22, and 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US20120328553, from IDS), Kubota (JP2004024418A, cited previously), Kurata (JP10259109), and Lintner et al. (US5102874, from IDS) as evidenced by ChemEurope .
	Applicant’s claim:
--A composition for attenuating biofilms, comprising the components listed in the instant claims.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 17, 21, and 34, Jin broadly teaches applicant’s claimed polymers/polymerizable groups, specifically wherein applicant’s the polymerizable group corresponds to instant formula (vii) and n is 1, Y is an ester/COO or direct bond, p is 11, e.g. dodecyl substituted imidazole moiety and X- is a halogen counter ion, and m is 2, see for instance Figure 16 which is very structurally similar to applicant’s claimed 1-[2’-(methacryloyloxyl-ethyl propanoate]-3-dodecylimidazolium bromide:
    PNG
    media_image2.png
    177
    591
    media_image2.png
    Greyscale
 (See [0010-0017]; Figures; Examples wherein imidazoles are substituted with C12 , e.g. Table III, [0040]; claims) which appears to be an obvious variant of the elected compound wherein Y is COO from left to right in formula as it is currently written, e.g. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
because in figure 16 it is OC(O) (See figure 16). Regarding claims 27-28, Jin teaches that it was already known 
Regarding claim 29, Jin teaches that the optimized compositions remain effective at killing bacteria, and they teach that other QAS polymerizable resins require high loadings for effective killing (See[0042]). 
Regarding claim 30-33, Jin teaches that it was known to use both mechanical and chemical means to remove biofilms from teeth ([0003]). Thus because it was known to use both means together and Jin teaches that their dental resin/cement and/or photopolymerizable dental products, e.g. soft gel, hard gel, and solid applications which read on claims 30-33 as these products are articles of manufacture and/or resin blends, selected from those specifically claimed in claims 30-33 ([0042-0044]) with the contained imidazolium antimicrobial polymer can be used to repair cavities, it would have been obvious to provide the resin/cement with the appropriate tools to apply it to the tooth and then to package it with mechanical means to remove plaque as well since it was known in the art to use both methods to remove plaque/treat biofilms on the teeth as is taught by Jin.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 17, 21, and new claim 34, Jin does not specifically teach an example of the instantly elected polymer of claim 21 wherein Y is specifically COO in that order of atoms, e.g. the elected compound wherein Y is COO from left to right in formula as it is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. However, as discussed above Jin does broadly teach applicant’s compounds, and exemplifies obvious variants thereof, e.g. Figure 16 
    PNG
    media_image2.png
    177
    591
    media_image2.png
    Greyscale
. 
Regarding claims 17, 21-22, 27-34, Jin does not teach wherein the compositions can further comprise phosphonium compounds, specifically polymerizable compounds of the instantly claimed formula(s), e.g. elected formula (xiii) or wherein the combination of the two polymerizable compounds is quaternary ammonium/imidazolium compound to phosphonium compound from 1:9 to 9:1 by weight or wherein the imidazolium compound is used in amounts of 50% by weight and phosphonium compound is used in amounts of up to 50% by weight based on the total weight of the composition, or wherein the phosphonium compound is used in amounts of about 0.1-10% by weight based on the total weight of the composition. However, these deficiencies in Jin are addressed by Kubota, Kurata, and Lintner. 
Regarding claims 17, 21-22, 30-32, 34, Kubota teaches that various structurally similar/homologous 4-vinylbenzyl phosphonium alkyl chloride derivatives (e.g. Y- is chloride), e.g. trioctyl, which have as applicant’s R group the claimed/elected 4-vinylbenzyl, and as R1-R3, octyl/C8 alkyl groups, which read on applicant’s R3 but are two CH2 groups longer than the claimed R1-R2 which can be up to C6 alkyl radicals as per applicant’s amended claim 17. 
Regarding claims 17, 21-22, 27-28, 30-32, 34, Kurata teaches polymerizable 4-vinylbenzyl phosphonium salt based active ingredients for antibacterial dental polymers for use in dental materials in the mouth (e.g. dental cement, dental composites, dental coating material, fissure material, e.g. where it polymerizes into a solid to fill in the fissure, etc.) which are polymerized using a polymerization initiator (which read on the claimed articles of manufacture and resin blend of claims 30-32), wherein R1- R3 are alkyl groups, specifically C1 to C18 alkyl groups, and wherein R1-R3 can be the same or different from one another, and preferably at least one of R1-R3 has at least an octyl group which reads on the claimed R3 because the antimicrobial activity is improved/higher and they specifically exemplify compounds wherein R3 is 18 carbons and R1 and R2 are methyl, and wherein R1-R3 are octyl, and wherein R1-R3 are n-butyl, and wherein the composition can comprise other antibacterial agents (see entire document, e.g. [0001]; [0005]; Claims; [0007-0017]; [0024-0028]). Kurata further teaches wherein the antimicrobial/antibacterial monomers are used in amounts which are antimicrobial in dental applications, preferably 0.1 to 4 mol% which reads on the instantly claimed amounts of about 0.1% to 10% by weight and up to 50% by weight based on the total composition that are instantly claimed in claims 27-28 (See [0017-0020]).
Regarding claims 17, 21-22, 27-34 (specifically claims 17, 29, 34),  Lintner teaches synergistic antimicrobial mixtures which comprise blends of quaternary ammonium compounds and quaternary phosphonium compounds, e.g. tri-n-butyl, n-dodecyl phosphonium bromide in ratios of 1:9 to 9:1 and Lintner further teaches wherein these mixtures are useful as antimicrobials which is the same application as Jin, Kurata, Kubota as is discussed above (See Abstract; entire document; Col. 2, ln. 11-64; Col. 1, ln. 13-15; etc.), and further wherein the concentration of the active agents can be up to about 50% in a concentrate with other formulation additives and around 5% by weight in a ready to use formulation which is diluted which read on the instantly claimed amounts of 0.1-10% by weight and up to 50% by weight claimed in claims 27-28 (see Col. 2, ln. 38-48). 
Regarding claims 17, 27-29, and 34, it would have been obvious to one of ordinary skill in the art that the phosphonium and imidazolium compounds could be formulated together to make the instantly claimed composition of claim 29 which is 50% ammonium and 50% phosphonium by weight or 0.1-10% ammonium and 0.1-10% phosphonium based on the total weight of the composition because it was known to premix actives and then add them to formulations as necessary for antimicrobial effect because the examples in Lintner merely require the addition of water which could occur just prior to use In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Additionally, it is known in the art to optimize the amounts of antimicrobial active agents which are known to be useful in dental applications for controlling dental bacteria and/or dental biofilms in order to form the most effective combination of active agents for controlling the bacteria/biofilm. This is something that one of ordinary skill in the art routinely does, e.g. optimize the ratio and amounts of antimicrobial actives in a composition depending upon the desired use/application of the composition.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have selected the claimed polymerizable imidazole of applicant’s formula vii, specifically the instantly claimed 1-[2’-(methacryloyloxyl)-ethyl propanoate]-3-dodecylimidazolium bromide and the claimed 4-vinylbenzyl-dibutyl dodecyl phosphonium chloride, because Jin broadly teaches applicant’s polymerizable imidazolium compounds of the instant claims and further teaches an obvious variant of the instantly claimed 1-[2’-(methacryloyloxyl)-ethyl propanoate]-3-dodecylimidazolium bromide, specifically the compound in figure 16 as shown above which only differs in that the Y ester group is OC(O) vs the C(O)O that is instantly claimed. However, one of ordinary skill in the art would want to form the instantly claimed compound having the claimed COO because esters and reverse esters (as demonstrated in Jin’s fig. 16) both read on applicant’s broadest claims which do not specify the orientation of the Y COO group within the polymerizable compound, and further because it is known that esters can be in two 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, and both esters and reverse ester containing compounds are known in the art to show similar activity to one another as is evidenced by ChemEurope (See ChemEurope see third sentence in the first paragraph). Thus, one of ordinary skill in the art would have had motivation to select the instantly elected species when looking to Jin because the fig. 16 compound is merely a reverse ester of the instantly claimed compound and as discussed above reverse esters are known to exhibit similar activity to the normal/true ester containing compounds and Jin already teaches that the reverse ester of the instantly claimed compound functions as an effective biocide in dental applications and one of ordinary skill in the art would expect the instantly claimed ester containing the elected species (found in claim 21 and 34) to exhibit similar activity to the fig. 16 compound in Jin. Further it is known, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Secondly, it would have been obvious to make the instantly claimed (4-vinylbenzyl)-dibutyl dodecyl phosphonium chloride when looking to Kubota and Kurata because Kubota teaches structurally similar antimicrobial polymerizable phosphonium compounds for medical applications (Which include dental applications) which have as R1-R3 an n-octyl group which is structurally similar to the instantly claimed R1-R3 being di butyl and a dodecyl group and Kurata teaches structurally similar and/or overlapping scope of the claimed 4-vinylbenzyl phosphonium compounds which are useful in dental applications specifically the same applications disclosed in Jin with the use of the imidazolium polymerizable compounds claimed. Kurata specifically prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979), and as discussed above the compounds of Kurata include the instantly claimed phosphonium compound and Kurata teaches that these phosphonium compounds which broadly include the 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant filing to combine the polymeric imidazolium compounds instantly claimed which are broadly taught by Jin, and Jin exemplifies obvious variants to those instantly claimed (see for instance figure 16 in Jin which only differs in that the Y ester group instantly claimed is present in Jin has a different orientation and is  present as OC(O) vs the COO as it is written in applicant’s claims) see Fig. 16 shown above as compared to applicant’s elected species, with the polymeric phosphonium compounds instantly claimed which are obvious/broadly taught when taken in view of Kubota and Kurata as discussed above in the instantly claimed ratios of 1:9 to 9:1 and the instantly claimed amounts of 0.1 to 10% by weight of each active polymerizable compound, or up to 50% of each polymerizable compound or 50% of each polymerizable compound, based on the total weight of the composition, in order to form the instantly claimed compositions because Jin and Kurata teach overlapping amounts of imidazolium and phosphonium containing polymerizable groups can be used as is discussed above and Lintner teaches that combining imidazolium compounds with phosphonium compounds in ratios which overlap those instantly claimed leads to compositions which have improved antibacterial activity. Further, one of ordinary skill in the art would be motivated to add the two active agents together, specifically the imidazolium of Jin with phosphonium of Kubota and Kurata, in order to form a more effective composition for controlling bacteria and/or bacterial biofilms because, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It also would have been obvious to one of ordinary skill in the art to optimize the ratios of the quaternary ammonium/quaternary imidazolium compound instantly claimed with phosphonium compound instantly claimed in order to achieve the instantly claimed ratios of 1:1 or 1:9 to 9:1, and the claimed amounts instantly claimed because it is known to combine two actives which were known in the art to function as antimicrobial agents in order to form a third composition for the same purpose, and a 1:1 prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose in order to provide improved antimicrobial activity that it at least an additive effect of the two antimicrobials.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. Additionally, one of ordinary skill in the art would be motivated to optimize the amounts of the imidazolium containing and phosphonium containing polymerizable groups in the compositions in order to provide the most effective antimicrobial dental compositions which are useful and safe for use in the mouths of patients in need thereof, because, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It also would have been obvious to one of ordinary skill in the art at the time of the instant invention to formulate the composition of Jin with the phosphonium polymerizable groups of Kubota and Kurata in the manner and ratios of Lintner because Lintner teaches that compositions of quaternary ammonium ions and phosphonium ions are useful when combined for disinfecting and wherein these actives can be formulated into liquid and solid formulations. Thus, it would have been obvious to one of ordinary skill in the art to add the phosphonium containing polymer into the quaternary imidazolium containing resins for dental formulations, e.g. dental cements as instantly claimed and to form the claimed article(s) of manufacture instantly claimed in claims 30-33 as are disclosed by Jin because the addition of another antimicrobial active would be expected to increase the antimicrobial activity of the resin and/or photopolymerized solid dental products thereby allowing for better control of bacteria/biofilms and by adding the additional active to the article of manufacture of claim 33 as taught by Jin one of ordinary skill in the art would expect that adding the phosphonium antimicrobial polymerizable groups to the composition comprising the imidazolium polymerizable group claimed and/or broadly taught in Jin (as it is an obvious variant of fig. 16 as per evidence from ChemEurope) as antimicrobial actives with the manual implements Jin teaches to form the claimed article of manufacture of claim 33 which is broadly taught by Jin because Jin teaches that it was known to use both mechanical and chemical means to remove biofilms from teeth ([0003]). One of ordinary skill in the art would have wanted to combine them in a formulation and with the implements, e.g. to provide the resin/cement having both active polymerizable antimicrobials with the appropriate tools to apply it to the tooth and then to package it with mechanical means to remove plaque as well since it was known in the art to use both methods to remove plaque/treat biofilms on the teeth as is taught by Jin and the combination of actives and mechanical means would be expected to provide improved plaque/biofilm removal over the compositions comprising only one active agent and implements because Lintner teaches combining imidazolium and phosphonium containing active antimicrobials leads to improved antimicrobial activity, which is expected with the combined invention of the prior art because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose in order to provide improved antimicrobial activity that it at least an additive effect of the two antimicrobials.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.
Regarding the limitation of the instant composition being capable of disruption of an initial formation of biofilm and further development of the biofilm such that the accumulated biofilm can be removed by a low shear force, this is a property of the claimed composition which would also obviously be present in the composition as taught by the combination of the prior art because a product is not separable from its properties, and it would have been obvious to form the claimed combination because the addition of another antimicrobial active, e.g. the phosphonium containing polymer of Kubota and Kurata to the imidazolium polymer of Jin would be expected to increase the antimicrobial activity of the composition in Jin thereby allowing for better control of bacteria/biofilms especially since Lintner teaches that combining imidazolium compounds with phosphonium compounds in ratios which overlap those instantly claimed leads to compositions which have improved antibacterial activity.
Regarding claim 34, it would have been obvious for one of ordinary skill in the art at the time of the instant filing to form the claimed composition comprising a mixture that includes one 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have overcome the previous examiner’s suggestions, 112 (a), (b), and (d) rejections and claim objections, and these objections and rejections have been withdrawn by the examiner. 
	Applicant’s amendments to the drawings filed 11/18/21 have also rendered the previous objections to the drawings moot.
	Applicant’s amendments to the claims, filed 11/18/21, have prompted the new grounds of rejection presented herein under 112(b) and 103. Applicants have amended the claims so that they no longer read on the previous scope of phosphonium compounds, e.g. (4-vinylbenzyl)-trioctyl from Kubota specifically read on/exemplified applicants claimed phosphonium species as it was previously claimed in formula III. The examiner previously searched applicant’s elected (4-vinylbenzyl)-dibutyl dodecyl phosphonium chloride and then searched applicant’s previously other elected species of formula III having a 4-vinyl benzyl group and any combination of C2-20 alkyl groups for the other R1-R3 groups and as such applicant’s amendments to claim 17 to only include formulas (ix), (x), (xi), (xii), and (xiii) with a revised/narrower scope of definitions for R, R1, R2, and R3 to not expressly include the prior art Kubota has prompted a new search and a new grounds of rejection under 103 presented herein.  
 	Applicants arguments insofar as they pertain to the revised grounds of rejection are addressed herein. Applicants argue that the examiner admits that Jin does not specifically teach the instantly claimed compounds. The examiner agrees that Jin does not necessarily specifically exemplify an example of the instantly claimed compounds wherein Y is COO with that specific order of atoms with the carbonyl group closest to the polymerizable end of the molecule and the O atom closest to the imidazole ring. However, as is clearly discussed above Jin and cited within the Jin document. Jin does broadly teach the claimed compounds, e.g. n is 1 and A is a methacrylate, X is a ester, COO, Z is an alkyl group e.g. applicant’s formula in claim 21, Y is an ester or direct bond B is the dodecyl substituted imidazole moiety and Q is a halogen counter ion ([0010-0017]; Figures; Examples wherein imidazoles are substituted with C12, e.g. Table III, [0040]; claims). Examples of which are clearly seen in the cited figures in Jin (e.g. figure 16). The compound of figure 16 merely does not anticipate the instantly claimed imidazole containing polymer because the COO group is reversed when seen with the polymerizable group to the left as it appears in claim 21, e.g. in Jin it is an OOC group, e.g. still an ester just 
	Applicants then argue that Anderson does not teach the claimed compounds. Due to applicant’s amendments to the claim scope which has prompted the new grounds of rejection presented herein Anderson is no longer being used and as such these arguments are moot. 
	The examiner agrees that Jin does not teach the presently claimed phosphonium chloride compounds. However, applicants have amended the claims so that they no longer read on the previous scope of phosphonium compounds, e.g. applicants have narrowed the scope of polymerizable phosphonium compounds which can be used in applicant’s invention as previously Applicant previously searched applicant’s elected species of (4-vinylbenzyl)-dibutyl dodecyl phosphonium chloride and then broadened the search to include wherein R1-R3 could be any C2-C20 alkyl group, and as such applicant’s amendments to claim 17 to only include formulas (ix), (x), (xi), (xii), and (xiii) with the revised scope of carbon atoms for R1-R3 have narrowed applicant’s claim scope to limit the alkyl groups which can be present with the 4-vinylbenzyl group as previously the compounds of Kubota read on applicant’s formula II, wherein the alkyl groups could be C2-C20 alkyl group and the trioctyl or tri-butyl groups in Kubota read on the instantly claimed phosphonium groups as the claims are not and previously were not limited to only the elected species as is argued by applicants, specifically the examiner is allowed to broaden the search from the elected species when these species aren’t 
	Applicants then argue that the present rejections of record do not support a prima facie case of obviousness for the claimed invention. The examiner respectfully points out that applicant’s amendments to claim 17 have prompted a new and/or revised grounds of rejection under 103 based on applicant’s revised claim scope. The examiner has noted above for applicant’s that she is searching beyond applicant’s elected species since applicant’s elected species were not previously found as was appropriate and as applicant’s claims are not limited to these elected species. Thus, the examiner maintains that the combination of the prior art of does render obvious applicant’s compositions having the revised claim scope that is now being claimed.
Conclusion
	Claims 17, 21-22, 27-34 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616